Appeal by the defendant from a judgment of the County Court, Suffolk County (Jones, J.), rendered December 17, 1993, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his right to counsel at his sentencing because when he moved to withdraw his plea, defense counsel took an adverse position to his motion. The record, however, indicates that defense counsel did not take an adverse position to the defendant’s request and that the court based its determination upon the record before it and not upon any statements by counsel (see, People v Sutton, 39 AD2d 820; cf., People v Rozzell, 20 NY2d 712, 713; People v Santana, 156 AD2d 736).
We have reviewed the defendant’s remaining contentions and find them to be without merit (see, People v Seaberg, 74 NY2d 1, 11; People v Harris, 61 NY2d 9; People v Kazepis, 101 AD2d 816). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.